DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on November 9, 2020 in response to the previous Non-Final Office Action (07/09/2020) is acknowledged and has been entered.
	Claims 1 – 47 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 9, 2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 6, 8 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 9,225,923. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 6, 8 and 25 of the instant application are broader and fully encompassed by claims 1 – 18 of ‘923.

	Claim 1 of the instant application is broader and fully encompassed by claim 5 of ‘923, which includes all of the limitations of claim 1 of ‘923. Claim 5 teaches with the first signals and the second signals which the plurality of pixels output being analog signals, further comprising: a plurality of analog-to-digital conversion circuits configured to output the signals by converting the analog signals into digital signals; wherein each of the plurality of analog-to-digital conversion circuits converts the first signal into a digital signal which is the signal based on the first signal, and converts the second signal into a digital signal which is the signal based on the second signal. 

	Claim 3 of the instant application is broader and fully encompassed by claim 9 of ‘923, which includes all of the limitations of claims 1, 5 and 8 of ‘923. Claim 9 teaches wherein the plurality of pixels are provided in a matrix shape; and wherein each of the plurality of analog-to-digital conversion circuits is provided corresponding to a column to which the plurality of pixels are provided; and wherein the counter control unit controls counting of the clock signal of the counter circuit based on the comparison result signal 

	Claim 6 of the instant application is broader and fully encompassed by claim 9 of ‘923, which includes all of the limitations of claims 1, 5 and 8 of ‘923. Claim 9 teaches wherein the plurality of pixels are provided in a matrix shape; and wherein each of the plurality of analog-to-digital conversion circuits is provided corresponding to a column to which the plurality of pixels are provided; and wherein the counter control unit controls counting of the clock signal of the counter circuit based on the comparison result signal of the plurality of comparator circuits, and the analog-to-digital conversion circuit generates a digital signal based on a signal obtained by adding the first signals of the pixels of which the columns mutually differ. Claim 1 teaches wherein the number of signals based on the first signals which the imaging apparatus outputs is less than the number of signals based on the second signals which the imaging apparatus outputs.

	Claim 8 of the instant application is broader and fully encompassed by claim 9 of ‘923, which includes all of the limitations of claims 1, 5 and 8 of ‘923. Claim 9 teaches wherein the plurality of pixels are provided in a matrix shape; and wherein each of the plurality of analog-to-digital conversion circuits is provided corresponding to a column to which the plurality of pixels are provided; and wherein the counter control unit controls counting of the clock signal of the counter circuit based on the comparison result signal of the plurality of comparator circuits, and the analog-to-digital conversion circuit generates a digital signal based on a signal obtained by adding the first signals of the pixels of which the columns mutually differ. Claim 1 teaches wherein the number of signals based on the first signals which the imaging apparatus outputs is less than the number of signals based on the second signals which the imaging apparatus outputs.

	Claim 25 of the instant application is broader and fully encompassed by claim 5 of ‘923, which includes all of the limitations of claims 1, 5 of ‘923. Claim 1 teaches wherein each pixel of at least a part of the plurality of pixels outputs a first signal based on n (n is an integer less than m) photoelectric conversion units among the m photoelectric conversion units within one frame period; wherein each of the plurality of pixels outputs a second signal based on the signal charge of the m photoelectric conversion units which each of the plurality of pixels includes, within the one frame period; and wherein the number of signals based on the first signals which the imaging apparatus outputs is less than the number of signals based on the second signals which the imaging apparatus outputs.

Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,225,923 in view of Examiner’s Official Notice.
 Claims 1 and 5 of ‘923 disclose all of the aforementioned limitations of claim 1. ‘923 fails to explicitly disclose an optical system configured to guide light to the imaging apparatus; and an output signal processing unit configured to generate an image by processing a signal output by the imaging apparatus. However, the Examiner Official Notice that both the concepts and advantages of an optical system and output signal processing unit are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of optical system and output signal processing unit into the disclosure of ‘923 to arrive at Applicant's claimed invention.

Allowable Subject Matter
Claims 2, 4 – 5, 7, 9, 10 – 24, 26 – 38 and 40 – 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698